Citation Nr: 0709001	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  04-29 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for scoliosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from March 1948 to November 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which found that new and 
material evidence had not been received to reopen a claim for 
service connection for scoliosis.  In an August 2003 rating 
decision during the appeal, the RO found that new and 
material evidence had been received, reopened a claim for 
service connection for scoliosis, and denied the claim on the 
merits.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

This case has been advanced on the docket due to the advanced 
age of the veteran.  See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900 (c) (2006).


FINDINGS OF FACT

1.  A November 1992 RO rating decision denied service 
connection for scoliosis; the appellant was notified of this 
decision on December 7, 1992; the appellant did not enter a 
notice of disagreement with this decision within one year of 
notice of the decision.  

2.  The evidence associated with the claims file subsequent 
to the November 1992 RO rating decision denial of service 
connection for scoliosis that was not previously submitted to 
agency decisionmakers, when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.

3.  The veteran's scoliosis was not noted on the service 
entrance examination.

4.  Clear and unmistakable evidence demonstrates that the 
veteran's scoliosis existed prior to service.

5.  Clear and unmistakable evidence demonstrates that the 
veteran's scoliosis did not permanently increase in severity 
during service.


CONCLUSIONS OF LAW

1.  The November 1992 RO rating decision that denied service 
connection for scoliosis is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2006); 38 C.F.R. 
§§ 20.302, 20.1103 (2006). 

2.  The additional evidence associated with the file since 
the RO's November 1992 rating decision that denied service 
connection for scoliosis is new and material, and the claim 
for service connection for scoliosis is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.156(a) (2006).

3.  The veteran's scoliosis clearly and unmistakably existed 
prior to his entry into military service, and the presumption 
of soundness at induction is rebutted.  
38 U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.306(b) (2006).

4.  The veteran's preexisting scoliosis was not aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306(b) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The duty to notify provisions of the statute and implementing 
regulations apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002). 

A May 2003 VA notice and duty to assist letter satisfied VA's 
duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as the letter informed the appellant of what 
evidence was needed to establish the benefits sought, of what 
VA would do or had done, and what evidence he should provide, 
and informed the appellant that it was his responsibility to 
make sure that VA received all requested records that are not 
in the possession of a Federal department or agency necessary 
to support the claim.    

Available service medical records, service personnel records, 
VA examination report, private hospitalization report, and 
other lay statements have been associated with the record.  
The Board finds that VA has obtained, or made reasonable 
efforts to obtain, all evidence which might be relevant to 
the issue on appeal, and that VA has satisfied the duty to 
assist.  Because the claim has been reopened and is addressed 
on the merits, any deficiency regarding notice of the basis 
for a prior final denial of a claim, or what information or 
evidence is necessary to reopen a claim, is not prejudicial 
to the appellant's claims.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence regarding ratings or an effective date, 
if service connection benefits were granted on appeal; 
however, because the claim is being denied on the merits, no 
effective date will be assigned, so the Board finds that 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence/Reopening Claim

In this case, the veteran had active duty service from March 
1948 to November 1957.  In a November 1992 rating decision, 
the RO denied the veteran's claim of entitlement to service 
connection for scoliosis, finding that scoliosis did not 
manifest in service, and scoliosis was a constitutional or 
developmental disorder.  The veteran did not enter a notice 
of disagreement with the decision within one year of notice 
of the decision mailed on December 2, 1992; therefore, the 
November 1992 decision became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.  

In April 2003, the veteran effectively entered a request to 
reopen service connection for scoliosis by his submission of 
a claim for service connection for scoliosis (curvature of 
the spine).  A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  

The July 2003 RO rating decision on appeal denied reopening 
of the claim for service connection for scoliosis.  In an 
August 2003 rating decision during the appeal, the RO found 
that new and material evidence had been received, reopened a 
claim for service connection for scoliosis, and denied the 
claim on the merits.  As previously indicated, the Board has 
a legal duty to address the "new and material evidence" 
requirement regardless of the actions of the RO.  If the 
Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The law provides that a claimant may reopen a previously 
finally adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers. 
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the VA Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108.  Consequently, the 
evidence that must be considered in determining whether there 
is a basis for reopening this claim is that evidence added to 
the record since the final November 1992 RO rating decision.

The evidence of record at the time of the November 1992 
decision included a November 1957 service separation 
examination report that showed normal clinical findings; the 
veteran's October 1959 statement reporting a post-service on-
the-job back injury in August 1959; and a June 1992 VA 
examination report that included report of a back injury in a 
post-service airplane crash in 1976, complaints of spine 
stiffness, and clinical findings of  moderate dorsal lumbar 
scoliosis, dorsal tenderness and muscle spasm, and X-ray 
evidence of essentially normal lumbar spine, with some 
thoracic spine compression deformity at T11 and T12, 
diagnosed as status post compression fractures of T11 and T12 
and chronic lumbosacral strain/pain syndrome.  

The additional evidence of record since the November 1992 
decision includes the veteran's April 2003 claim to reopen 
that included the report that his scoliosis began in service 
in 1953 or 1954; a December 1974 to January 1975 report of 
hospitalization at Sparks Medical Center that reflects a 
(post-service) back injury two weeks prior (December 1974) 
due to a fall at home; and a May 2003 lay statement that 
shows that in the 1980s the veteran stated he had trouble 
with his back.     

After a review of all the evidence of record, the Board finds 
that some of the evidence received since the November 1992 RO 
rating decision that was not previously submitted to agency 
decisionmakers, when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for 
scoliosis.  The additional evidence includes the veteran's 
assertion that scoliosis began in service in 1953 or 1954, 
includes some lay evidence that the veteran had trouble with 
his back prior to the March 1992 service connection claim, 
and includes evidence of post-service symptoms and 
examination results of the spine.  For these reasons, the 
Board finds that new and material evidence has been received 
to reopen the claim of entitlement to service connection for 
scoliosis (curvature of the spine).  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156 (2006).  Having reopened the claim for service 
connection for scoliosis, the Board will address the merits 
of the reopened claim. 

Service Connection for Scoliosis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1, 3.303(a) (2006).  If a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
2002 & Supp. 2006).

A preexisting injury or disease will be considered to have 
been aggravated by active wartime service, where there is an 
increase in disability during such war service, unless there 
is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002 & Supp. 
2006); 
38 C.F.R. § 3.306(b).  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment will not be considered service connected unless 
the disease is otherwise aggravated by service.  38 C.F.R. § 
3.306(b).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2006); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  A disease which is 
considered by medical authorities to be of familial (or 
hereditary) origin must, by its very nature, be found to have 
pre-existed a claimant's military service, but service 
connection could be granted if there is superimposed injury 
or disease in service and the preexisting disorder is 
aggravated (permanently increased in severity) during 
service.  VAOPGCPREC 82-90.    

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  
Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service where there was an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability was due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 2002 & Supp. 2002); 38 C.F.R. § 3.306 (2006).  
See also VAOPGCPREC 3-2003.

Turning to the merits of the claim, the veteran's scoliosis 
was not "noted" on the service entrance examination.  
Because scoliosis was not "noted" at the time of the 1951 
service entrance examination, the veteran is entitled to the 
presumption of sound condition.  38 U.S.C.A. § 1111. 

On the question of whether the veteran's scoliosis pre-
existed active duty service, a precedent opinion of the VA 
General Counsel, VAOPGCPREC 82-90 (a reissue of General 
Counsel opinion 01-85), held in essence that a disease which 
is considered by medical authorities to be of familial (or 
hereditary) origin must, by its very nature, be found to have 
pre-existed a claimant's military service, but could be 
granted service connection if manifestations of the disease 
in service constitute aggravation of the condition.  
Moreover, congenital or developmental defects, as opposed to 
diseases, could not be service-connected because they are not 
diseases or injuries under the law; however, if superimposed 
injury or disease occurred, the resultant disability might be 
service-connected.  

In the absence of evidence of other etiology, scoliosis by 
its nature is a congenital or developmental abnormality.  In 
addition, a June 1992 VA examination report reflects 
diagnoses that include "congenital spinal scoliosis," thus 
indicating competent medical diagnosis of the congenital 
etiology of the veteran's scoliosis.  For these reasons, the 
Board finds that the presumption of sound condition of the 
spine is rebutted by clear and unmistakable (obvious and 
manifest) evidence that the veteran's congenital scoliosis 
pre-existed service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.303.  

While scoliosis (curvature of the spine) is a congenital 
defect, not a disease, and therefore cannot be service-
connected per se, a superimposed injury may occur in service, 
warranting service connection for the resulting additional 
permanent disability, in this case a back disability 
(scoliosis).  Thus, the next question is whether the evidence 
clearly and unmistakably demonstrates that the pre-existing 
disability of scoliosis was not aggravated during service.  
In this veteran's case, there is no evidence of in-service 
injury to the back.  The veteran has only reported that he 
underwent strenuous training as part of Officer Candidate 
School in 1954, and reports that he manifested symptoms of 
back pain during this time, but the veteran does not allege 
the occurrence of any in-service back injury or disease.  The 
November 1957 service separation examination report reflects 
clinical findings of no abnormalities of the spine.  

The first evidence of a back injury is the veteran's post-
service statement dated in October 1959 in which he wrote 
about a post-service on-the-job back injury in August 1959, 
and did not mention any back injury in service.  The October 
1959 letter to VA was not a claim for compensation because it 
did not request a claim form, did not identify any 
compensation benefit sought, and did not express an intent to 
apply for compensation benefits.  A private report of 
hospitalization at Sparks Medical Center dated from December 
1974 to January 1975 reflects treatment for a post-service 
fall and injury to the back that occurred two weeks prior (in 
December 1974).  The June 1992 VA examination report reflects 
a history of yet another post-service back injury involving 
an airplane accident in 1976. 

The veteran first entered a claim for compensation benefits 
for "curvature of the spine" (scoliosis) in March 1992, 
when he wrote that he had been eliminated from Officer 
Candidate School in service due to spinal pain.  Even 
assuming that the veteran experienced some spinal pain in 
service, including as he tried to compete for Officer 
Candidate School, as he first reported in 1992, there is 
still no credible evidence of superimposed in-service injury 
to the spine.  Temporary or intermittent flare-ups of 
symptoms of a condition, alone, do not constitute sufficient 
evidence aggravation unless the underlying condition 
worsened.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 
(Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  For these reasons, the Board finds that there is no 
credible evidence of superimposed injury or disease to the 
veteran's preexisting congenital or developmental disorder of 
scoliosis.  

On the question of whether there was any increase in severity 
of preexisting scoliosis during service, there is no 
competent medical evidence of worsening during service, as 
the November 1957 service separation examination findings 
that were negative for evidence of scoliosis were the same as 
the service entrance examination findings.  The lay statement 
submitted by the veteran is of no probative value on the 
question of in-service back injury or disease or aggravation 
of scoliosis in service because the lay statement only tends 
to show that, at some time after service in the 1980s, which 
is subsequent to post-service back injuries in August 1959, 
December 1974, and 1976, the veteran experienced worsened 
back symptoms.  The veteran's reported history of post-
service back injuries in 1959, 1974, and 1976 have no 
tendency to support his claim, as they tend to show post-
service etiology and onset for back complaints (pain and 
stiffness) and findings (strain and thoracic spine 
compression deformity at T11 and T12) rather than in-service 
injury or disease or aggravation of pre-existing scoliosis in 
service.  For these reasons, the Board further finds that the 
presumption of sound condition of the spine is rebutted by 
clear and unmistakable (obvious and manifest) evidence that 
the veteran's scoliosis was not aggravated during service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.303.  

For these reasons, the Board finds that scoliosis was not 
incurred in, or aggravated by, active military service.  As 
the standard is clear and unmistakable evidence to rebut the 
presumption of sound condition at service entrance, the rule 
of resolving reasonable doubt in the veteran's favor is not 
applicable in this case.  


ORDER

New and material evidence has been received, and a claim for 
service connection for scoliosis is reopened, and is denied 
on the merits.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


